Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. NO20180251 filed in Kingdom of Norway on 02/16/2018. However applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:Figs. 3-6 do not have support in application NO20180251 and will have priority of PCT/NO2019/000003 with filing date of 02/07/2019.

Response to Amendment
Claims 1-11 were previously pending. Claims 5-6 and 9 are cancelled. Claims 1-4, 7-8 and 10-11 are amended.
Applicant’s amendments to the drawings and specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 07/19/2022.
A complete action on the merits of claims 1-4 and 7-11 follows below.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 2, “the fastened to the middle leg” should read --the foot fastened to the middle leg--.Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber, Bruno (DE 101 27 718 A1) hereinafter Bruno in view of J. McMurrin (US Patent No. 0,504,935).
Regarding claim 1, Bruno teaches (reproduced and annotated Fig. 3 below) a hand-held jacking/levelling-tool comprising: a jacking shaft (rod 12) and a frame moving relative to each other during jacking action; a caulking gun jacking mechanism providing the jacking action; ; but does not show the outer leg being two and the middle leg being positioned between the two outer legs.
J. McMurrin teaches (reproduced and annotated Fig. 1 below) a jack with two outer legs 12 fastened to a frame and an inner foot positioned between the two outer feet. J. McMurrin in par. 8 teaches device can have either one foot or two feet which can be secured to a base 13 by bolts or rivets.

    PNG
    media_image1.png
    398
    482
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of J. McMurrin in device of Bruno and use two outer legs for better stability and also special used such as lifting pallet shaped objects.
Regarding claim 2, combined device of Bruno and J. McMurrin teaches the two outer legs are fastened to the frame and the one middle leg is fastened to the jacking shaft.
Regarding claim 3, combined device of Bruno and J. McMurrin teaches a support plate (see base 13 J. McMurrin for better stability) of is attached to the foot fastened to the middle leg surrounding both of the feet fastened to the two outer legs.
Regarding claims 4 and 11, combined device of Bruno and J. McMurrin teaches the middle leg has a rear support extending in a same plane as the foot fastened to the middle leg (for better stability).
Regarding claim 8, combined device of Bruno and J. McMurrin teaches the two outer legs and the middle leg all have the same cross-section (in device of J. McMurrin they are all wedge shaped and in device of Bruno they are flat shaped).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno in view of J. McMurrin as applied in rejection of claim 1 above and further in view of Gmeilbauer (US Publication No. 2013/0264758).
Regarding claim 10, biasing plate and shaft caulking gun mechanism of device of Bruno does not show the jacking shaft having jagged edge.
Caulking gun mechanism of Gmeilbauer has a biasing plate and jagged (25) shaft for better locking action between the plate and the shaft.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Gmeilbauer in combined device of Bruno and J. McMurrin and use teeth on the shaft for a better locking action between the two.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno in view of J. McMurrin as applied in rejection of claim 1 above and further in view of Wilson (US Patent No. 5,806,836).
Regarding claim 10, combined device of Bruno and J. McMurrin does not teach half circle indent on the feet.
Wilson teaches a lift with half circle indent of the lifting feet for engagement with the object to be lifted.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use such indents to engage with special objects to be lifted.

Response to Arguments
Applicant’s arguments, with respect to the rejection of claim 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of new references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723